Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Amendments to the claims, filed on 10/28/2020, are accepted and do not introduce new matter.
Previous 112(b) rejections are overcome. 
Claims 1-7, 9-12 and 14 are pending; claims 8 and 13 are cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the underbody" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-7, 9-12 and 14 are indefinite for depending on claim 1. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over McKeen (U.S. 2016/0200293) in view of Zinski et al (U.S. 2005/0205116) and Fruth et al (U.S. 3,535,822). 
Regarding claim 1, McKeen teaches a water rinsing apparatus (10) for spraying water against the underbody of a vehicle (see abstract), comprising: a longitudinally extending water delivery tube (defined by both 12 and 16) having a water inlet end (defined at fitting 30), a water outlet end (defined at downstream end of 16, where joint 22 is connected), and a water 
	Zinski teaches an underbody car wash system wherein a manifold 85 includes apertures (seen in Fig 4a) that house spray nozzles (50).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McKeen to incorporate the teachings of Zinski to provide spray nozzles on the apertures in order to have control of directional placement of the nozzles and to have a wide spray pattern, which is beneficial because it allows cleaning of the entire underbody of a vehicle to be performed much more rapidly (as disclosed in paragraph 0025 of Zinski).
Fruth teaches a mobile spraying apparatus (see in Fig 1) having axle members (80, seen in Fig 9) by the fasteners of each wheel (89), which comprise shoulder bolts threaded into the longitudinal bore of a manifold (pipe 50, which holds fluid inside) at the opposite sides of said manifold to thereby seal off the longitudinal bore of said manifold at said opposite sides thereof (fastener 89 are bolts that screw onto the ends 82 of manifold 50; wherein the bolts fluidically seal the manifold, as seen in Fig 9), and said shoulder bolts extending longitudinally from the opposite sides of said manifold in a coaxial direction with said longitudinal axis of said bore so that each of said shoulder bolts define an axis of rotation that is coaxial with said longitudinal axis of said bore (as seen in Fig 9, the bolts are aligned with longitudinal axis of manifold 50, i.e. the bolts are coaxial with the axis of the manifold); wherein each of said wheels having an axis of rotation that is coaxial with the axis of rotation of said axle members as well as the longitudinal axis of said bore (as seen in Fig 9, the center of wheel defines the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McKeen to incorporate the teachings of Furth to provide the wheels aligned with the longitudinal axis of the bore by means of shoulder bolts in order to lower the side profile of the sprayer, which would be beneficial when it comes to spaying the undercarriage of cars that are low to the ground, such as sport cars.   
Regarding claim 2, McKeen, Zinski and Furth teach the water rinsing apparatus of claim 1, wherein said water delivery tube has a substantially horizontal segment (segment 16 of McKeen) leading to said water outlet end (as seen in Fig 1 of McKeen) and an angular segment (12 of McKeen) leading to said water inlet end (as seen in Fig 1), said angular segment disposed at an obtuse angle with respect to said horizontal segment (as seen in Fig 1 of McKeen).
Regarding claim 3, McKeen, Zinski and Furth teach the water rinsing apparatus of claim 2. However, they do not explicitly teach said obtuse angle being 140 degrees to 150 degrees.
Nonetheless, Zinski teaches an angle of 135 degrees, as seen in Fig 2. Furthermore, Zinski gives criticality to the angle (see Par 0015), which renders it a result-effective variable, since depending on the angle, the work required to spray the underside of a vehicle can be improved. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the angle between 140-50 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art (MPEP 2144.05 II 
Regarding claim 4, McKeen, Zinski and Furth teach the water rinsing apparatus of claim 2, wherein said horizontal segment is longer than said angular segment (as seen bellow, using trigonometry, it’s established that the angular segment is 30 inches long when measure from a lateral view, as opposed to 36 inches of the horizontal segment; thus reading on claim language).

    PNG
    media_image1.png
    266
    580
    media_image1.png
    Greyscale

Regarding claim 5, McKeen, Zinski and Furth teach the water rinsing apparatus of claim 1, wherein a garden hose connector (30) is located at the water inlet end of said water delivery tube (as disclosed in paragraph 0019, fitting 30 attaches the body 12 to a water hose).
Regarding claim 6, McKeen, Zinski and Furth teach the water rinsing apparatus of claim 5, wherein a valve (32) is located between the water inlet end of said water delivery tube and said garden hose connector (30) to control the flow of water into the water conveying passageway (as disclosed in paragraph 0019).
claim 7, McKeen, Zinski and Furth teach the water rinsing apparatus of claim 1, wherein the water conveying passageway of said water delivery tube has a diameter (diameter of 16), the longitudinal bore of said manifold has a diameter (diameter of 24), and the diameter of said bore is less than the diameter of said passageway (as seen in Fig 2 of McKeen, the diameter of 24 is less than the diameter of 16).
Regarding claim 10, McKeen, Zinski and Furth teach the water rinsing apparatus of claim 1, wherein one or more of said spray nozzles are orientated to spray water perpendicular to the longitudinal axis of the bore of said manifold, and one or more of said spray nozzles are orientated to spray water parallel to the longitudinal axis of the bore of said manifold (as seen in Fig 5 of Zinski, the nozzles 50 have a flat pattern and can be rotated about the manifold, such that some can be placed perpendicular and parallel to the manifold).
Regarding claim 11, McKeen, Zinski and Furth teach the water rinsing apparatus of claim 1, wherein said spray nozzles alternate between perpendicular and parallel orientations with respect to the longitudinal axis of said longitudinal bore (McKeen in combination with Zinski teach a plurality of nozzles placed inside the apertures of the manifold, as stated in claim 1 rejection above; as seen in Fig 5 of Zinski, the nozzles 50 have a flat pattern and can be rotated about the manifold, such that some can be placed perpendicular and parallel to the longitudinal axis of the manifold, thus the Zinski is capable of having the claimed orientation).
Regarding claim 12, McKeen, Zinski and Furth teach the water rinsing apparatus of claim 1, wherein the longitudinal body of said manifold has a cylindrical shape (as seen in Figs 1-2 of McKeen, the manifold 24 has a cylindrical shape).
claim 14, McKeen, Zinski and Furth teach the water rinsing apparatus of claim 1, wherein the apertures (25 of McKeen) of said manifold extend radially between the upper surface of the body of said manifold and the longitudinal bore within the body of said manifold (as seen in Figs 1-2 of McKeen, the apertures 25 extend through an upper surface of manifold 24 and extend through the bore since the apertures allow for fluid to exit the manifold).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McKeen (U.S. 2016/0200293) in view of Zinski et al (U.S. 2005/0205116) and Fruth et al (U.S. 3,535,822); further in view of Willis (U.S. 2017/0166006).
Regarding claim 9, McKeen, Zinski and Fruth teach the water rinsing apparatus of claim 1. However they do not teach the apparatus wherein said wheels are composed of nylon.
	Willis teaches a wheel float having nylon caster wheels (as disclosed in paragraph 0071).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McKeen to incorporate the teachings of Willis to provide wheels made out of nylon because they provide low rolling resistance (as disclosed in paragraph 0071 of Willis). 

Response to Arguments
Applicant’s arguments with respect to claims 1-7, 9-12 and 14 have been considered but are moot because the arguments do not apply in view of new grounds of rejection. Applicant's amendments filed on 10/28/2020 have resulted in the new grounds of rejection found above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-18141814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.






/JUAN C BARRERA/
Examiner, Art Unit 3752
	/TUONGMINH N PHAM/             Primary Examiner, Art Unit 3752